Citation Nr: 0507730	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  94-26 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from November 1968 to March 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which denied the benefit sought on 
appeal.

In the veteran's June 1994 substantive appeal he requested a 
hearing before the Board.  A Travel Board hearing was 
scheduled for August 1995.  The veteran withdrew his request 
in August 1995.  He indicated that he desired a hearing 
before the local RO.  The hearing took place in October 1995.  
The transcript has been obtained and associated with the 
claims folder.  As such, there are no outstanding hearing 
requests of record.  38 C.F.R. § 20.704(e).

The matter was previously before the Board in April 1997 and 
remanded for further development.  In April 2002, the Board 
undertook additional development pursuant to authority 
previously authorized under 38 C.F.R. § 19.9(a) (2002).  

During the pendency of the appeal, the United States Court of 
Appeal for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2), in conjunction with the amended rule codified 
at 38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C.A. 
§ 7104(a), because 38 C.F.R. § 19.9(a)(2) denied appellants 
"one review on appeal to the Secretary" when the Board 
considered additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.

In October 2003, the Board remanded the claim on appeal to 
the AOJ for further development and adjudication.  The claim 
has been returned to the Board and is now ready for appellate 
disposition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran's asserted in-service noncombat stressors 
remain unverified.

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from November 1968 to March 
1972.  Service medical records are devoid of any complaints 
or diagnoses referable to PTSD.  The veteran's August 1968 
enlistment and March 1972 separation examinations were also 
negative for any diagnoses of PTSD.

The veteran was afforded a VA examination in April 1972.  His 
psychological evaluation was normal. 

The veteran filed his PTSD claim in May 1993.  He indicated 
that his claim was not combat related.  He asserted that he 
was a nuclear weapons specialist stationed in Germany during 
the middle of the Cold War.  He indicated that he was 
assigned to watch the rear of a convoy with orders to shoot 
any Soviet vehicle that followed them into the rest area.  He 
further asserted that he was deployed to Turkey to repair a 
nuclear weapon when the base was surrounded and he had to 
wire the entire base with explosives.  He concluded that he 
has suffered anxiety and stress due to his military 
occupational specialty (MOS).  

In a November 1993 statement the veteran elaborated on his 
stressors.  He explained that his job was to "throw off the 
switch of a nuclear weapon which had a potential problem or 
malfunction."  He indicated that if he didn't do his job 
correctly, the weapon he was working on could have been the 
one, which started another "Big-One."   He asserted that he 
was once called to clean up a contamination caused by an 
inspection team.  He informed the RO that there would be no 
record of this incident.  The veteran reported that he felt 
like "another piece of meat," as well as used and betrayed.  
He indicated that he was never told the effects that his 
military assignment would have on him in the future.  The 
veteran contends that his military experiences lead to his 
mistrust in people, social isolation, nightmares, and his 
failed marriages.  

In October 1995, the veteran presented testimony before the 
RO.  The veteran testified that he was a nuclear weapons 
specialist stationed in Southern Germany, specifically, 
Massweillier.  He further testified that he had top-secret 
clearance.

A Social Industrial Survey was performed in May 1996.  The 
veteran informed the examiner that he served in Europe as a 
nuclear weapons technician.  He reported that he had no 
specific unit designation and that he served in a secret 
undocumented capacity.  The veteran relayed incidents of 
making "hot jumps," being sent to Turkey, and having a 
nuclear weapon that began "sporring" which released 
significant amounts of radiation.  He also reported being 
followed by the KGB during convoys.  The veteran complained 
of social dysfunction, substance abuse problems, guilt, night 
sweats, and sleep disturbances.  No diagnoses were made.  

VA outpatient treatment records from Tacoma, Washington, 
dated between 1986 and 1987 contain complaints of depression 
and anxiety.  The veteran reported being a nuclear weapons 
technician specialist in service.  In September 1986, the 
veteran's anxiety and depression were attributed to 
psychosocial stressors.  Personality disorder was also 
diagnosed in September 1986.

An August 1986 letter from Dr. KJM (initials) indicates the 
veteran was suffering from extreme anxiety, which if allowed 
to continue, could be life threatening.  Dr. KJM opined that 
anxiety was brought on solely by his working environment.

Service personnel records reveal the veteran was a nuclear 
weapons electronics specialist. He was stationed in Germany 
between August 1970 and November 1971.
Treatment notes from the Family Counseling Center dated 
between 1992 and 1993 show the veteran was treated for PTSD.  
No nexus opinions were provided.

An October 2001 letter from the United States Armed Services 
Center for Research of Unit Records (USASCRUR) indicated that 
there were no records submitted (military history) by the 
529th Ordnance Company (529th Ord. C.), the veteran's unit of 
assignment from October 1970 to November 1971.

In a June 2003 statement, the veteran waived initial RO 
adjudication of any additional evidence associated with his 
claims folder.  The following evidence was associated with 
the claims folder, subsequent to the waiver.

A November 2001 letter from RCK, M.A., LMHC, of the Vet 
Center, reveals the veteran was treated for readjustment 
counseling beginning in November 1998.  The veteran's 
symptoms were determined to be consistent with PTSD and 
depression secondary to PTSD.  It was his opinion that the 
veteran's PTSD was a result of experiences during his tour in 
Germany working in a nuclear weapon unit.

A July 2004 letter from RCK, M.A., LMHC, indicated the 
veteran was diagnosed with PTSD based on traumatic military 
experiences, to include working on a nuclear weapon site in 
West Germany and being on a temporary duty assignment (TDY) 
on a site in Turkey that was surrounded by Turkish Forces 
placing him in fear for his life.  He concluded that the 
veteran has re-experienced the events with nuclear material 
through intrusive thoughts and dreams.

In a June 2004 statement, the veteran revealed that his wife 
had moved out of the home.  In a January 2005 statement, the 
veteran reported increased panic attacks, nightmares, and 
sleep disturbances.


Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
that establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Establishing service connection for PTSD requires: (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  If the evidence establishes the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. §1154(b) (West 2002); 38 C.F.R. § 
3.304(d), (f).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The United States Court of 
Appeals for the Federal Circuit has held that "when the 
positive and negative evidence relating to a veteran's claim 
are in 'approximate balance,' thereby creating a 'reasonable 
doubt' as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.


Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they apply to this case, and has determined that they 
do apply.  See Holliday v. Principi, 14 Vet. App. 280, 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.  First, there is no issue as to the 
substantial completeness of the application.  38 U.S.C.A. 
§ 5102 (West 2002).  The May 1993 claim appeared 
substantially complete on its face.  The veteran has clearly 
identified the disability in question and the benefit sought.  
Further, he referenced the bases for the claim.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefit sought with the January 1994 rating decision, the 
April 1994 statement of the case (SOC), the September 1996, 
October 2001, January 2002, and November 2004 supplemental 
statements of the case (SSOC), the June 1993 stressor 
development letter, and the October 2001 and March 2004 
letters explaining the provisions of the VCAA.  

The March 2004 letter clearly indicated what type of evidence 
was necessary to establish service connection for PTSD.  The 
letter specifically provided the veteran with notice of the 
VCAA, explained the respective rights and responsibilities 
under the VCAA and asked him to provide VA with any evidence 
or information he had pertinent to his appeal.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c). In response to the 
October 2001 VCAA letter, the veteran indicated that he had 
no additional evidence in support of his claim.  Subsequent 
to the March 2004 letter, additional private treatment 
records and statements were submitted by the veteran in 
response to the request for evidence in support of his claim.  

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issue on appeal.  The veteran was clearly advised as to which 
portion of evidence is to be provided by him and which 
portion is to be provided by VA.  The requirements of the 
VCAA have been satisfied, and there is no additional evidence 
that needs to be provided.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Every possible avenue of assistance has been explored, and 
the veteran has had ample notice of what might be required or 
helpful to his case.  VA has satisfied its duties to inform 
and assist the appellant in this case.  Further development 
and further expending of VA's resources is not warranted.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had in 
excess of three years to respond to the initial VCAA notice, 
and that the appellant has given no indication of additional 
evidence that has not been obtained, the Board has concluded 
that VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
As noted above, there is no deficiency in the veteran's case 
at hand, nor would there be otherwise by operation of the 
new law.  

A VA examination is not necessary in the instant case. 
38 U.S.C.A. § 5103A(d).  There is sufficient medical evidence 
to make a decision on the claim.  Id.  The veteran provided 
testimony before the RO in October 1995.  The transcript has 
been obtained and associated with the claims folder.  VA 
outpatient treatment records have been associated with the 
claims folder.  Attempts to verify the asserted in-service 
stressors have also been made.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, it is noted that the United States Court of Appeals 
for Veterans Claims (CAVC) decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  A 
substantially complete application was received in May 1993.  
Thereafter, in the January 1994 rating decision, the RO 
denied the claim.  Only after that rating action was 
promulgated did the AOJ provide specific VCAA notice, in 
October 2001 and March 2004, to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  See the 
references to the documents issued to the veteran set out 
above.  Because the VCAA notices in this case were not 
provided to the appellant prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
not comply with the express requirements of the law as found 
by the CAVC in Pelegrini II.

In Pelegrini I , the CAVC recognized that where pre-initial-
AOJ adjudication notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice because an initial AOJ adjudication had already 
occurred.  Instead, the appellant has the right to VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini II, 18 Vet. App. at 120.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial error to the claimant.  

The current decision in Pelegrini II noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, the Board concludes 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.   The March 2004 notice specifically requested 
the veteran to submit any evidence he had regarding the 
matter at issue.  Also, the Board notes that the medical 
records collectively address the relevant question in 
this case.  

It is the opinion of the Board that the veteran has been 
given VCAA-content complying notice in this case.

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Following adequate VCAA notice, the veteran has been afforded 
proper VA process.  Subsequent to the most recent VCAA 
notice, in March 2004, the veteran was provided with a 
supplemental statement of the case, in November 2004.  This 
supplemental statement of the case considered the recently 
submitted evidence and readjudicated the claim.  The veteran 
was provided with the reasoning behind the decision to 
continue the denial of service connection for PTSD.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  


PTSD

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that for the reasons listed below, the 
veteran's claim must be denied. In various statements, the 
veteran has asserted that his MOS as a nuclear weapons 
specialist led to his current PTSD.
Specifically, he reports incidents of performing "hot 
jumps," riding the rear in a convoy with orders to shoot 
the KGB if they violated the perimeter area, being 
surrounded at a base in Turkey, having a nuclear weapon that 
was "sporring," and afraid of starting the next "Big-One" 
if his job was not performed correctly, as having caused his 
PTSD.

Service medical records are devoid of any treatment for or 
complaints of PTSD.  The earliest post-service diagnosis of 
PTSD of record appears to be dated in 1992, some 20 years 
after the veteran's separation from service.  While it 
appears that the veteran was diagnosed with anxiety and 
depression in 1986, this is still some 14 years after the 
veteran's separation from service.

In the instant case, while it is noted that some medical 
evidence of record contains diagnoses of PTSD, the Board is 
not required to accept doctors' opinions that are based upon 
the veteran's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  Even if the Board were 
to concede a diagnosis of PTSD, the veteran has not provided 
credible supporting evidence that the in-service stressors 
occurred or that he engaged in combat with the enemy.  38 
C.F.R. § 3.304(f).

While the veteran's personnel records indicate he was 
stationed in Germany as a nuclear weapons specialist, an 
October 2001 letter from USASCRUR indicated that there were 
no records submitted by the 529th Ordnance Company (529th Ord. 
C.), the veteran's unit of assignment from October 1970 to 
November 1971.  Additional personnel records received from 
the National Personnel Records Center in March 2003 were 
devoid of any confirmation of the asserted stressors.  The 
veteran himself has indicated that there would most likely be 
no record of the incidents due to their top-secret status.  
Thus, the veteran's stressors remain unverified.

As the veteran's stressors have not been verified, a link 
has not been established between any of the veteran's 
current symptoms and an in-service stressor.  Therefore, the 
preponderance of the evidence is against his claim for 
service connection for PTSD. Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied. 
Gilbert, supra.


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


